DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-8 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including identifying in the historian device, data points as having a 'GOOD' quality, a 'BAD' quality, or a'DOUBTFUL' quality; setting in the historian device, an 'OPTIMISTIC' quality rule mode wherein the historian device includes in the retrieval calculations data points with both a'GOOD' quality and a'DOUBTFUL' quality except that 'BAD' quality data points will not be included in a calculation; wherein the determined amount of products by the historian device is based on the included data points; and wherein the historian device returns the determined amount of products to the client device quality and a'DOUBTFUL' quality except that 'BAD' quality data points will not be included in a calculation; wherein the determined amount of products by the historian device is based on the included data points; and wherein the historian device returns the determined amount of products to the client device, as disclosed in Claim 1 and 7.
In the instant case, Grasshoff et al. (US 2003/0204278) disclose an advanced process control for manufacturing process of a plurality of products with minimized control degradation after re-initialization upon occurrence of reset events, wherein one or more 
Kraenzle (US 2002/0139091) discloses a machine that automatically assembles, inspects, and packages disposable prophylaxis angles. The machine includes a movable table including a plurality of fixtures on which angle components are assembled and the assembled angles are inspected. The movable table is surrounded by a number of stations, each of which performs a different operation of the assembly and inspection procedure. Feeders automatically supply the angle components to their respective stations for assembly. Angles that are incorrectly assembled are automatically rejected.  Properly assembled angles are automatically sealed in individual bags. Individually bagged angles are counted into batches by the machine and automatically sealed into cartons.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YASSER ABDELAZIEZ whose telephone number is (571)270-5783. The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice .
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Yasser Abdelaziez, PhD



/YASSER A ABDELAZIEZ/Primary Examiner, Art Unit 2898